Citation Nr: 1045999	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  07-19 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of the right 
shoulder.

2.  Entitlement to service connection for arthritis of the arms.

3.  Entitlement to service connection for arthritis of the hips.

4.  Entitlement to service connection for arthritis of the knees.

5.  Entitlement to service connection for arthritis of the 
ankles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


REMAND

The Veteran had active military service from May 1948 to May 
1950, from December 1950 to December 1953, and from February 1958 
to August 1959.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The case was most recently before the Board in July 2010.  At 
that time, the Board remanded the claims to the agency of 
original jurisdiction for additional development, including for 
compliance with directives from a previous remand by the Board in 
April 2009.

The Veteran asserts that he has arthritis of the right shoulder, 
arms, hips, knees, and ankles resulting from his service-
connected low back disability (degenerative disc disease at L4, 
L5, and S1 with left sciatic neuropathy).  Alternatively, the 
Veteran believes that his arthritis of the several joints is 
related to his active military service.  Specifically, he 
believes the disabilities are related to injuries from his second 
period of active service.  The Veteran maintains that the same 
injury that was responsible for his service-connected low back 
disability-an April 1951 parachute jump injury-is responsible 
for his joint disabilities.  He also alleges that he was exposed 
to extreme cold during the Korean War in 1951 and 1952.  During 
that time period, the Veteran states that he was involved in 
combat operations in Korea and spent long hours on patrol in 
temperatures that were sometimes below freezing.  He believes 
that arthritis or joint pain in the right shoulder, arms, hips, 
knees, and ankles may be related to the in-service cold exposure.  
Thus, the Veteran contends that service connection is warranted 
under these varying theories.

Here, there is evidence of the claimed disability involving the 
pertinent joints, or at least recurrent symptoms of pain and 
swelling.  The Veteran has been diagnosed with arthritis or 
strain in the right shoulder, arms, hips, knees, and ankles.  
Additionally, there is at least some indication that the 
Veteran's current disabilities may be associated with: (1) his 
service-connected low back disability; (2) the April 1951 
parachute jump injury; or (3) cold exposure during the Korean 
War.

In April 2009 and July 2010, the Board remanded the claims for VA 
examinations in order to identify the Veteran's disabilities and 
to have an examiner address the possible relationship between the 
disabilities and the Veteran's service-connected low back 
disability, as well as his military service.

The Board first points out that it is necessary to correctly 
identify the disabilities, if any, that affect the Veteran's 
right shoulder, arms, hips, knees, and ankles.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
claim is not limited to a specific diagnosis, but rather a claim 
is for a disability that may reasonably be encompassed by several 
factors including:  (1) the claimant's description of the claim; 
(2) the symptoms the claimant describes; and (3) the information 
the claimant submits or that [VA] obtains in support of the 
claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, 
although the claims have been characterized as service connection 
claims for "arthritis," the claims encompass joint pain and 
swelling to which the Veteran has referred and therefore may 
pertain to other diagnoses.

At the most recent VA examination that was conducted in August 
2010, the Veteran was diagnosed with arthritis of the right 
shoulder with bilateral strain of the arms, hips, knees, and 
ankles.  The examiner noted that x-rays were not needed.  
However, the same VA examiner in May 2003 diagnosed the Veteran 
with arthritis of the hands and x-rays that were taken at that 
time indicated that the Veteran may have arthritis or 
degenerative changes in the wrists, knees, and ankles.  Although 
more recent x-rays appeared to show an absence of arthritis, the 
August 2010 VA examiner did not explain why it would not be 
appropriate to take x-rays of the joints in question in order to 
clarify the conflicting evidence of record so as to more 
definitely identify the Veteran's claimed disabilities.

The Court has held that a remand by the Board confers on a 
veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  The Court has indicated, 
additionally, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied with, 
the Board itself errs in failing to ensure compliance.  Id.  In 
the Veteran's case, a remand is necessary to schedule another VA 
examination so that the previous remand instructions regarding 
the identification of the claimed disabilities may be completed.

The claims must also be remanded in order to obtain a VA medical 
opinion in regards to whether any identified disability of the 
right shoulder, arms, hips, knees, and ankles are attributable to 
the Veteran's active military service, including the April 1951 
parachute jump injury and cold exposure during the Korean War.  
Additionally, the opinion is needed that addresses whether any 
identified disability was caused or made worse by the Veteran's 
service-connected low back disability.  In July 2009, the VA 
examiner opined that any arthritis is not likely related to 
service but rather part of the natural aging process and natural-
occurring phenomenon.  In August 2010, the examiner gave a 
similar opinion and also stated that the joint complaints are not 
likely "related to the back," but are more likely a rather 
natural-occurring phenomenon.

The VA examiner did not expressly address whether any of the 
Veteran's joint disabilities are made worse by his service-
connected low back disability, which is possible even if they are 
naturally occurring.  This aspect of the claim was a primary 
reason for the July 2010 remand.  Thus, this question must be 
answered when the Veteran is examined.  See Stegall, 11 Vet. App. 
at 271.  Additionally, scant rationale has been provided for the 
opinions concerning direct service connection.  Even though there 
is no official documentation of in-service joint injuries 
involving the right shoulder, arms, hips, knees, and ankles, the 
Veteran's statements concerning the circumstances of the 
April 1951 parachute jump injury and cold exposure during the 
Korean War must be taken into account.

It appears that the Veteran continues to receive regular 
treatment at the VA Medical Center (VAMC) in Cleveland, Ohio, and 
its associated outpatient clinics.  Updated treatment records 
should be obtained in light of the remand.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent 
treatment records (since August 2010) from 
the Cleveland VAMC and associate the 
records with the claims folder.

2.  After securing any additional records, 
schedule the Veteran for a VA examination 
before a physician who has not yet examined 
the Veteran.  (Advise the Veteran that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his appeal.  See 38 C.F.R. 
§ 3.655 (2010).)  The entire claims file, 
to include a complete copy of this remand, 
should be made available to, and reviewed 
by, the designated examiner.  All 
appropriate tests and studies (including x-
rays) should be performed and all clinical 
findings should be reported in detail.  The 
examiner should identify the Veteran's 
disabilities of the right shoulder, arms, 
hips, knees, and ankles.  Arthritis in any 
of those areas should be noted.  Based on a 
thorough review of the evidence of record, 
the examiner should provide an opinion as 
to the medical probabilities that the 
Veteran has a current disability of the 
right shoulder, arms, hips, knees, or 
ankles that is related to his active 
military service, particularly the in-
service April 1951 parachute jump injury or 
the stated in-service cold exposure.  The 
examiner should also indicate whether any 
such disability is more likely than not of 
post-service onset.  Additionally, an 
opinion should be provided as to the 
medical probabilities that any identified 
disability was caused or made chronically 
worse by the Veteran's service-connected 
low back disability.  The examiner must 
provide the complete rationale for the 
conclusion reached-to include, as 
appropriate, citation to specific evidence 
of record and/or medical authority.  An 
opinion should be issued for each 
identified disability of the right 
shoulder, arms, hips, knees, and ankles.

3.  After the requested examination has 
been completed, the report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, it should be returned to the 
examiner.

4.  After undertaking any other development 
deemed appropriate, re-adjudicate the 
claims on appeal.  If any benefit sought is 
not granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

